DETAILED ACTION

Notice of Pre-AIA  or AIA  Status 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the communication originally filed on March 16, 2021.

Claims 1-30 are pending for examination.

                                                    
Information Disclosure Statement


The information disclosure statement (IDS) submitted on 9/14/21, 2/17/22, and 7/21/22 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Specification  

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification

Claim Rejections - 35 USC §112 

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2 (line 1), the term “the first message” lacks of proper antecedent.



Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating   obviousness or nonobviousness.

Claims 1-7, 9, 12-17, and 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in US Publicaton No. US 2020/0059947 A1, hereinafter referred to as Li, in view of Park et al. in US Publication No. US 2019/0254088 A1, hereinafter referred to as Park.
 
Regarding claim 1, Li discloses a method of wireless communication (method of detemining a behavior when a scheduled wireless resource conflicts with another wireless resource, para.5), comprising:
receiving a message scheduling a first reception for a user equipment (UE) on first resources (receiving first information from  base station, e.g., message, wherein first information is used to indicate information about a second resource, e.g., first resources, for downlink transmission, para.100);
receiving a first indicator scheduling a first transmission from the UE on second resources that at least partially overlap with the first resources (receiving downlink control information from a base station, e.g., first indicator, where downlink control information is used to indicate that a first resource, e.g., second resource, is used to send uplink data information and/or uplink control information, para.99);
receiving a second indicator indicates a partial overlap over second resources (receiving first indication information that indicates that there is a possibility that first resource overlaps second resource, para.111).
Also, Li states that when detecting contradictory indication information, UE determines a behavior (para.97) such as ignoring the DCI and does not send the PUSCH scheduled by using the DCI (para.92).
Li does not disclose the first indication can be a cancelling indicator indicating cancelling the first transmission in a region, and UE behavior can be determining whether to receive the first reception on the first resources; which are known in the art and commonly applied in communications field for data communications, as suggested in Park’s disclosure as below.
Park, from the same field of endeavor, teaches the first indication can be a cancelling indicator indicating cancelling the first transmission in a region (relevant indicator information, e.g., second indication, indicating that terminal expects not to transmit data, e.g., cancelling first transmission, in a physical channel resource domain part partially overlapping a time and frequency resource domain [para.88] or downlink/ uplink interruption indicator, or transmission or reception stop indicator, e.g., second {cancelling} indicator [para.86-87] in time/ frequency domain reource section, e.g., region [para.113 or Fig.7), and UE behavior can be determining whether to receive the first reception on the first resources (determining not to perform downlink data reception or not to perform uplink data transmission, para.104). 
Also, Park mentions that priority of the first information is higher than the priority of the downlink control information means that the first information (para.87).
Therefore, it would be obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to determine the overlap between the first reception on  first resources, and the second transmission on second resources – which prompt an indicator to be sent out for cancelling the first transmission in a region that partially or fully overlaps the second resources; thus ensuring the receipt of the first reception scheduling that has higher priority than ACK/NACK feedback information, wherein such scheduling provides resources for ACK/NACK transmisison. 


Regarding claim 2, Li in view of Park disclose wherein the first message is a semi-persistent scheduling (SPS) configuration scheduling a periodic downlink reception (periodic downlink indicated by using semi-static signaling [see para.63 in Li], wherein downlink can be first information [see para.84 in Li]).


Regarding claim 3, Li in view of Park disclose wherein the first transmission is an uplink transmission (uplink data information and/or uplink control information are sent in downlink control information, see para.7 in Li).


Regarding claim 4, Li in view of Park disclose wherein the first and second indicators are downlink control information (indicating resources for sending uplink data information and/or uplink control information in downlink control information, e.g., first indicator, [see para.99 in Li] and interruption indicator, a transmission or reception stop indicator are control information transmitted through downlink control channel, e.g., second indicator, see para.89 in Park).


Regarding claim 5, Li in view of Park disclose wherein transmitting an acknowledgment indicating a reception status of the first reception in response to determining to receive the first reception (transmitting uplink control information including ACK or a NACK of downlink data received in PDSCH from base station, [see para.61 in Park] or providing acknowledgement {ACK} to notify decoding success of information, e.g., first reception received, see para.39, lines 12-15 in Park).


Regarding claim 6, Li in view of Park disclose wherein the acknowledgment can be either a positive acknowledgment or a negative acknowledgment (providing notification of decoding by ACK or NACK, see para.39 in Park).


Regarding claim 7, Li in view of Park disclose wherein transmitting a negative acknowledgment in response to determining not to receive the first reception (providing negative acknowledgement {NACK} to notify decoding failure so that transmitter can retransmit relevant data [see para.39, lines 1-9 in Park]; e.g., which would be obvious to transmit NACK when not receiving reception so as to get retransmitted information). 


Regarding claim 9, Li in view of Park disclose wherein receiving the first reception on the first resources (receiving downlink data received in PDSCH from base station, see para.61 in Park)); and
transmitting an acknowledgment indicating a reception status according to a decoding result of the first reception (transmitting uplink control information including ACK or a NACK of downlink data received in PDSCH from base station, [see para.61 in Park] or providing acknowledgement {ACK} to notify decoding success of received, see para.39, lines 12-15 in Park).


Regarding claim 12, Li in view of Park disclose wherein determining whether to receive the first reception on the first resources comprises determining to receive at least one repetition of the first reception (receiving repeated transmission or multiple multi-slot transmission from base station in a slot, e.g., first reception on first resources, see para.106 in Park), further comprising:
determining that the at least one repetition of the first reception is repeated on resources that do not overlap with the second resources (receiving {repeated} data on remaining resources except a physical channel resource domain in which time resources overlap each other, see para.111, lines 10-14 in Park); and
transmitting an acknowledgment indicating a reception status according to a decoding result of the at least one repetition of the first reception that does not overlap with the second resources (providing acknowledgement {ACK} or negative acknowledgement {NACK} notifying decoding success or failure of reception, see para.39 in Park).
Therefore, it would be obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to transmit an acknoledgement indicating a reception status according to a decoding result of the at least one repetition of the first reception that does not overlap with the second resources; thus enabling the transmitter to perform further operations, e.g., continuing/ stopping repeated receptions while efficiently using resources.   


Regarding claim 13, Li discloses a method of wireless communication (method of detemining a behavior when a scheduled wireless resource conflicts with another wireless resource, para.5) comprising:
transmitting a message scheduling a first reception for a user equipment (UE) on first resources (transmitting first information, e.g., message, wherein first information is used to indicate information about a second resource, e.g., first resources, for downlink transmission, para.100);
transmitting a first indicator scheduling a first transmission from the UE on second resources that at least partially overlap the first resources (transmitting downlink control information, e.g., first indicator, where downlink control information is used to indicate that a first resource, e.g., second resource, is used to send uplink data information and/or uplink control information, para.99);
transmitting a second indicator cancelling the first transmission in a region that partially or fully overlaps the second resources  ( transmitting first indication information that indicates that there is a possibility that first resource overlaps second resource, para.111).
Also, Li states that when detecting contradictory indication information, UE determines a behavior (para.97) such as ignoring the DCI and does not send the PUSCH scheduled by using the DCI (para.92).
Li does not disclose the first indication can be a cancelling indicator indicating cancelling the first transmission in a region, and determining whether an acknowledgment indicates a reception status of the first reception; which are known in the art and commonly applied in communications field for data communications, as suggested in Park’s disclosure as below.
Park, from the same field of endeavor, teaches the first indication can be a cancelling indicator indicating cancelling the first transmission in a region (relevant indicator information, e.g., second indication, indicating that terminal expects not to transmit data, e.g., cancelling first transmission, in a physical channel resource domain part partially overlapping a time and frequency resource domain [para.90] or downlink/ uplink interruption indicator, or transmission or reception stop indicator, e.g., second {cancelling} indicator [para.88-89] in time/ frequency domain resource section, e.g., region [para.82 or Fig.7), and determining whether an acknowledgment indicates a reception status of the first reception (and providing acknowledgement {ACK} or negative acknowledgement {NACK} notifying decoding success or failure  of reception, para.39)
Therefore, it would be obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to determine whether ACK/ NACK notifying the reception status of the first reception is sent; thus enabling the transmitter to perform further operations, e.g., transmitting new messages, or retransmitting non-received messages.  


Regarding claims 14-16, claims 14-16 are rejected for substantially same reason as applied to claims 2-4 above, respectively, except that claims 14-16 are from the transmitter perspective.

Regarding claim 17, Li in view of Park disclose wherein  transmitting the first reception on the first resources  (transmitting first information, e.g., message, that is used to indicate information about a second resource, e.g., first resources, for downlink transmission, see para.100 in Li).

Regarding claim 21, claim 21 is rejected for substantially same reason as applied to claim 12 above, respectively, except that claim 21 is from the transmitter perspective.


Regarding claim claim 22, claim 22 is  rejected for substantially same reason as applied to claim 1 above, except that claim 1 is in a device claim format, and Li [in claim 22] also discloses  an apparatus for wireless communication (terminal device, element 101 in Fig.5) comprising: a memory storing computer-executable instructions (memory, in Fig.5); and at least one processor coupled to the memory and configured to execute the instructions (processor coupled with memory, in Fig.5) to support the terminal device in performing actions described in a aforementioned method. 

Regarding claims 23-28, claims 23-28 are rejected for substantially same reason as applied to claims 2-7 above, respectively, except that claims 23-28 are in a device claim format. 

Regarding claim claim 29, claim 29 is  rejected for substantially same reason as applied to claim 13 above, except that claim 29 is in a device claim format, and Li [in claim 29] also discloses  an apparatus for wireless communication (network device, element 201 in Fig.6) comprising: a memory storing computer-executable instructions (memory, element 2021 in Fig.6); and at least one processor coupled to the memory and configured to execute the instructions (processor coupled with memory, elements 2021 and 2022 in Fig.6) to support the network device in performing actions described in a aforementioned method. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Park, as applied to claim 1 above, and further in view of Uchino et al. in US Publication No. US 2018/0351705 A1, hereinafter referred to as Uchino.


Regarding claim 8, Li in view of Park do not disclose wherein determining not to transmit an acknowledgment in response to determining not to receive the first reception; which is known in the art and commonly applied in communications field for data communications, as suggested in Uchino’s disclosure as below.
Uchino, from the same field of endeavor, teaches determining not to transmit an acknowledgment in response to determining not to receive the first reception (not transmit result of reception, e.g., acknowledgement, of PDCCH f it did not receive the PDCCH, para.198).
Thus, it would be obvious to not transmit an acknowledgment in response to determining not to receive the first reception; thus avoiding the wastage of processing resources otherwise spent in unneccessary operations. 


Claims 10-11, 18-20, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Park, as applied to claims 1, 13, and 29 above, respectively, and further in view of Kudo et al. in US Publication No. US 2020/0077297 A1, hereinafter referred to as Kudo.


Regarding claim 10, Li in view of Park disclose wherein:
determining that the first reception is not repeated (receiving a PDSCH including downlink data transmitted from base station in subframe n, see para.61 in Park); and
transmitting a negative acknowledgment of the first reception or an acknowledgment without a bit for the first reception (transmitting NACK of downlink data to base station through a PUCCH or PUSCH in subframe n+k, see para.61 in Park).
Li in view of Park do not disclose transmitting an acknowledgment without a bit for the first reception; which is known in the art and commonly applied in communications field for data communications, as suggested in Kudo’s disclosure as below.
Kudo, from the same field of endeavor, teaches transmitting an acknowledgment without a bit for the first reception (ACK bit not set for node that has not received data transmitted from another node, para.68, lines 1-4).
Therefore, it would be obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to omit a bit corresponding to the failed reception in the acknowledgement; thus avoiding the wastage of processing resources otherwise spent in unneccessary operations.


Regarding claim 11, Li in view of Park disclose wherein determining whether to receive the first reception on the first resources comprises determining not to receive one or more repetitions of the first reception (not performing downlink data reception, where repeated transmission or multiple multi-slot transmissions are scheduled in slot and all of following slots for which the same control information is scheduled, see para.108 in Park) further comprising:
determining that the one or more repetitions of the first reception are repeated on resources that overlap with the second resources (determining repeated transmission or multiple multi-slot transmissions are scheduled, if there exists a scheduled slot including at least partially overlapping part of a time resource domain or at least partially overlapping part of a time and frequency resource domain, see para.108 in Park); and
transmitting a negative acknowledgment of the first reception that overlap with the second resources (providing negative acknowledgement {NACK} notifying decoding failure reception, see para.39 in Park).
Li in view of Park do not disclose transmitting an acknowledgment without a bit for the first reception; which is known in the art and commonly applied in communications field for data communications, as suggested in Kudo’s disclosure as below.
Kudo, from the same field of endeavor, teaches transmitting an acknowledgment without a bit for the first reception (ACK bit not set for node that has not received data transmitted from another node, para.68, lines 1-4).
Therefore, it would be obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to transmit a negative acknowledgment of the first reception for the one or more repetitions that overlap with the second resources, and transmit an acknowledgment without a bit for the first reception; thus enabling the receiver to track the incidence of repetitions so as to take corrective actions as needed.


Regarding claim 18, Li in view of Park do not disclose wherein determining whether the acknowledgment indicates the reception status of the first reception comprises determining that the acknowledgment includes one or more bits indicating a decoding result of the first reception; which is known in the art and commonly applied in communications field for data communications, as suggested in Kudo’s disclosure as below.
Kudo, from the same field of endeavor, teaches determining whether the acknowledgment indicates the reception status of the first reception comprises determining that the acknowledgment includes one or more bits indicating a decoding result of the first reception (ACK bit sequence in which ACKs for nodes that succeeded in data reception, e.g., decoding success, para.31).
Therefore, it would be obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to include one or more bits indicating a decoding result of the first reception in an acknowledgment; thus facilitating the verification of the decoding results while reducing the signaling overhead. 

Regarding claims 19-20, claims 19 -20 are rejected for substantially same reason as applied to claims 10-11 above, respectively, except that claims 19-20 are from the transmitter persepctive. 


Regarding claim 30, claim 30 is rejected for substantially same reason as applied to claims 14, 15, and 18 combined, except that claim 30 is in a device claim. 


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chatterjee’69, Chatterjee’44, Keating, Herrmaann, and Yang are all cited to show that handling a reception when another scheduled uplink transmission overlaps with the reception – would ensure information transmission efficiency while reducing overheads of detecting reception scheduling -- similar to the claimed invention.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUYEN THAI whose telephone number is (571)270-7245.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and videoconferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request(AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
         




	/C.Q.T./
	/ALPUS HSU/           Primary Examiner, Art Unit 2465